 PRESTOLITE WIRE DIVISION, ELTRA CORPORATIONPrestolite Wire Division, Eltra Corporation and Inter-national Union, United Automobile, Aerospace andAgricultural Workers of America (UAW). Cases 7-CA-12848 and 7-RC-13057May 18, 1979DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYFollowing the July 3, 1975, election which theUnion won 59 to 55, with no challenged ballots, Re-spondent timely filed eight objections alleging im-proper conduct by both the Union and the Boardagent conducting the election. The Regional Directorconducted an investigation and, on September 1,1975, issued his report to which Respondent timelyfiled exceptions and wherein he recommended thatthe objections be overruled in their entirety and thatthe Union be certified as the exclusive bargaining rep-resentative of the employees in the stipulated unit.After considering the Regional Director's report andthe exceptions thereto, the Board, on January 30,1976, issued its Decision and Certification of Repre-sentative in which it denied Respondent's request fora hearing on the objections, adopted the Regional Di-rector's report, and certified the Union. Respondentsubsequently refused the Union's request to bargain,thereby initiating unfair labor practice charges whichculminated in the Board's Decision and Order' wherethe Board again denied Respondent's request for ahearing on the matter because it viewed the request asan attempt to relitigate issues raised and resolved inthe representation case, granted the General Coun-sel's Motion for Summary Judgment, found that Re-spondent unlawfully refused to bargain in violation ofSection 8(a)(5) of the Act, and ordered it to bargainupon request.I Prestolite Wire Division, Eltra Corporation, 225 NLRB I (1976).On January 31, 1979, the United States Court ofAppeals for the Sixth Circuit issued its decision in thisproceedings wherein it denied enforcement of theBoard's Order, set aside the certification, and re-manded the proceeding to the Board "with directionsto refer [the issues raised by the objections to the elec-tion in Case 7-RC-13057] for hearing before a hear-ing officer as provided in 29 C.F.R. Sec. 109.69(f)"(Sec. 102.69(f) of the Board's Rules and Regulationsand Statements of Procedure, Series 8, as amended.)Accordingly, we shall remand the proceeding to theRegional Director for Region 7 for hearing on thematter.ORDERIt is hereby ordered that a hearing be held before aduly designated hearing officer from a region otherthan Region 7 for the purpose of receiving evidenceto resolve the issues raised by the objections to theelection in Case 7-RC-13057.IT IS FURTHER ORDERED that the hearing officer des-ignated for the purpose of conducting said hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of said objections. Within20 days from the date of issuance of said report, anyparty may file with the Board in Washington, D.C.,eight copies of exceptions thereto. Immediately uponthe filing of said exceptions, the party filing sameshall serve a copy thereof on each of the other partiesand shall file a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, remanded to the RegionalDirector for Region 7 for the purpose of arrangingsuch hearing, and that said Regional Director be, andhe hereby is, authorized to issue notice thereof.2 Prestolite Wire Division, Eltra Corporation, 100 LRRM 2503. 85 LC¶11 078 (6th Cir. 1979).242 NLRB No. 68407